Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 25, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  147775 & (28)(33)(34)(35)                                                                           Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       David F. Viviano,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 147775
                                                                   COA: 313662
                                                                   Oakland CC: 2007-215044-FH
  ROBERT NATHANIEL REEVES,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the September 10, 2013 order of the Court of Appeals
  is considered, and it is DENIED, because the defendant has failed to meet the burden of
  establishing entitlement to relief under MCR 6.508(D). The expedited motion to dismiss,
  motion for appointment of an investigator, and motion for summary judgment are
  DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 25, 2013
         h1118
                                                                              Clerk